January 29, 1970


Dr. Nelson F. Waldman, Chairman        Opinion No. M-565
Texas Optometry,Board
710 Fannin Street                      Re:   Authority of Texas Optometry
Houston, Texas 77002                         Board to pay its executive
                                             secretary actual travel ex-
                                             penses when attending Board
                                             meetings or in the perfor-
                                             mance of actual duties away
Dear Dr. Waldman:                            from home office.
         Your request for an opinion asks the following question:
         “Our question Is whether or not the Texas
    Optometry Board has the authority, based on
    the fact situation above presented, to pay to
    Its general office manager actual travel ex-
    penses when such Individual is attending Beard
    meeting or is on Board business, in the per-
    formance of her actual duties, or whether
    such expense reimbursement must be based on
    the prevailing State per diem.”
          The Individual involved Is designated in the Appro-
priation Act ftndcarried on the paxroll of the Texas Optometry
Board as its Executive Secretary.     The facts concerning the
Individual involved are set out in your request as follows:
          I!
            e D . She serves as our general office
     manager ; she is the finance officer for the
     Board, being charged with the responsibility
     of the Initial preparation of the budget and
     the handling of all finances through the
     Board ‘a office; she Is responsible for cor-
     respondence addressed to the Board and seeing
     that correspondence Is either properly answered
     or channeled to the appropriate Board member
     in their respective capacities as committee
     chairmen, for proper answer.


                         -2701-
Dr. Nelson F. Waldman, page 2(M-565)


         "More vitally important to the instant
    question, however, is our absolute need to
    have her in attendance at each of our Board
    meetings, some of whlct.are held outside of
    Austin for various reasons, not the least of
    which is that the giving of examinations by the
    Board must necessitate the utilization of the
    facilities of the college of Optometry at the
    University of Houston, in Houston, Harris County,
    Texas. Her attendance at these Board meetings
    and examination meetings is imperative. Her
    responsibility, in addition to the above
    mentioned, Include the preparation of the agenda
    for the Board, briefing the Board on current
    problems which have come Into the Board's of-
    fice In Austin during the interim, and apprising
    the Board of the day to day operations over
    which she has the initial authority. Not only
    does she take the minutes of the Board meeting,
    but her tasks include making all necessary ar
    rangements and preparations for the examinations
    of applicants, and Indeed, the multitude of
    tasks necessary to assist the Board in the
    giving of examinations to such applicants.
         'There is sufficient money in the Board'8
    approprfated funds for the payment of aztual
    travel expenses to this Board employee.
          The appropriation to   the Optometry Board contained in
House Bill 2 (Acts of the 61st   Legislature, 2nd C.S., 1969) for
the biennium ending August 31,   1971, appropriates money for the
compensation of Board members,   Executive Secretary and investigator.
Items 5 and 6 read as follows:
                                         'For the Years Ending
                                    August 31,          August 31,
                                      1970                 1971
     "50 Travel, Board Members    $    6,000            $   6,000
     "6. Travel, Executive Sec-
           retary and Investigator     4,000                4,000"
          Section 14 of Article V of House Bill 2 prescribes the
travel expenses authorized for State employees. Section 1.6 re-
scrfbes an exception to the allowance rates. Subdivision (aP of
Section 16 reads as follows:


                        -2702-
Dr. Nelson F. Waldman, page 3 (M-565)


         "a. Judicial officers authorized by law
    and executive heads of State agencies, lnclud-
    ing the Executive Director of the Legislative
    Council, shall be reimbursed for their actual
    meals, lodging and incidental expenses (ex-
    clusive of expenses related to automobiles'
    for which transportation allowance is paid as
    provided by Section 14a. of this Article)
    when traveling on official business either
    In or out of the State."
          'Executive heads of state agencies" as used In Section
16a, quoted above, is the same as "heads of state agencies”, as
defined in Section 2 of Article 6823a, Vernon's Civil Statutes.
See Attorney General's Opinions C-510 (1965) and C-477 (1965).
Section 2 of Article 6823a reads as follows:
         "Sec. 2. The provisions of this Act shall
    apply to all officers, heads of state agencies,
    and state employees. Heads of state agencies
    shall mean elected state officials, excluding
    members of the Legislature who shall receive
    travel reimbursement as provided by the Consti-
    tution, appointed state officials, appointed
    state officials whose appointment Is subject
    to Senate confirmation, directors of legls-
    lative interim committees or boards, heads of
    state hospitals and special schools, and hEads
    of state institutions of higher education.
          Under the facts submitted, it Is our opinion that the
Executive Secretary of the Optometry Board is not the executive
head of the Texas Optometry Board and does not therefore fall
within the exception of Section 16 above quoted. You are there-
fore advised that the Executfve Secretary of the Texas Optometry
Board is to be paid travel expenses fn accordance with the rates
of allowance contained in Section 14 of Article V of House Bill
2 (Acts of the 61st Legfslature, 2nd C.S., 1969), since such
employee is not the executive head of the Texas Optometry Board
and does not therefore fall withfn the exception contained in
Section 16 of House Bill 2,
                    SUMMARY
          The Executive Secretary of the Texas
     Optometry Board, being an employee of the Texas
     Optometry Board, is to be paid travel expenses
     In accordance with the rates of allowance con-
     tained in Section 14 of Artfcle V of House

                        -2703-
Dr. Nelson F. Waldman, page 4 (M-565)


    Bill 2, Acts of the 61st Legislature, 2nd
    C.S., 1969 (current General Approprlatlon
    Act), since such employee is not the ex-
    ecutive head of the Texas Optometry Board
    and does not therefore fall within the ex-
    ception contained In Section 16 of House
    Bill 2.




                                   General of Texas
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
Robert Davis
Bennie Bock
Ed Esqulvel
Llnward Shivers
EEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                        -2704-